IN THE SUPREME COURT OF THE STATE OF NEVADA


 JOEL BECK,                                            No. 84229
                         Appellant,
                vs.
 NATIONSTAR MORTGAGE, D/B/A MR.
 COOPER; FIRST AMERICAN
                                                            FILED
 TRUSTEE SERVICING SOLUTIONS,                               FEB 1 8 2022
 LLC; AND WELLS FARGO BANK, N.A.,                                 A. BROWN
                                                                     ME COUR)
 AS TRUSTEE FOR SECURITIZED                            CLERK OF
                                                       BY
 TRUST STRUCTURED ADJUSTABLE                                       CLERK

 RATE MORTGAGE LOAN TRUST
 SERIES 2007-3,
                    Res s ondents.



                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order denying a
"Motion for Leave Pursuant to Nevada Rules of Civil Procedure 12(b)(4)
Insufficient Service of Process." Ninth Judicial District Court, Douglas
County; Thomas W. Gregory, Judge.
            Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. No statute or court rule allows an appeal
from the order identified in the notice of appeal.     See Brown v. MHC
Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (stating that
this court "may only consider appeals authorized by statute or court rule").
To the extent appellant appeals from the November 18, 2020, order
dismissing complaint, the notice of appeal was untimely filed more than 30
days after service of notice of entry of that order.    See NRAP 4(a)(1).
Accordingly, this court lacks jurisdiction, see Healy v. Volkswagenwerk



                                                                                tlq2
                Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432 (1987) (an untimely notice of
                appeal fails to vest jurisdiction in this court), and
                            ORDERS this appeal DISMISSED.




                                                                        J.
                                         Hardesty


                                            J.                                      , J.
                Stiglich                                     Herndon




                cc:   Hon. Thomas W. Gregory, District Judge
                      Joel Beck
                      Maurice Wood
                      Troutman Pepper Hamilton Sanders LLP/Las Vegas
                      Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA


tO) J947A
                                                       2